EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 18, line 4	insert “ethylene-based” prior to “polymer”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowed.

The present invention is drawn to a catalyst system comprising a metal-ligand complex according to formula (I), shown below.

                                       
    PNG
    media_image1.png
    155
    240
    media_image1.png
    Greyscale

Another embodiment of the invention is a polymerization process for producing an ethylene-based polymer comprising polymerizing ethylene and at least one additional alpha olefin in the presence of the catalyst system, wherein the ethylene-based polymer exhibits a density from 0.850 g/cm3 to 0.950 g/cm3 and a melt flow ratio (I10/I2) from 5-15.  See claims for full details.

Subject of instant claims is patentably distinct over the closest reference, Klosin et al. (WO 2016/089935; US 10,301,412). 
Klosin et al. discloses the compound shown below, corresponding to claimed compound represented by formula (I), in which M = Zr, R1 and R16 are a carbazolyl group represented by formula (III), R3 and R14 are t-octyl, R17 and R18 are ethyl, and R6 and R11 are F.  The compound does not contain the requisite alkylene bridge between the biphenylate oxygen and the GeEt2 bridging group.   
                                       
    PNG
    media_image2.png
    216
    302
    media_image2.png
    Greyscale



	Additional references listed in the PTO-892 accompanying the office action dated March 16, 2021 were cited to show the state of the art with respect to bisbiphneyl-phenoxy catalysts.  None of these references teaches the subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 16, 2021